       Case: 5:18-cv-01870-SL Doc #: 15 Filed: 12/14/18 1 of 3. PageID #: 119




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JANE DOE,                                     ) CASE NO.: 5:18-CV-01870
                                               )
        Plaintiff,                             ) JUDGE: SARA LIOI
                                               )
 vs.                                           ) JOINT STATUS REPORT TO COURT
                                               )
 DAVID ALLEN FOSTER, et al.,                   )
                                               )
        Defendants.                            )

       Now come Defendants, City of Norton, City of Norton Police Department, Chief of Police

John Dalessandro, Officer Ryan Seeker, Officer John Karnuth, Officer Brett McShane, Officer

Christopher Besse, Officer Joshua Pond, Solicitor Justin Markey, Assistant Prosecutor Michelle

Banbury, and Assistant Prosecutor Jennifer Roberts (the “Norton Defendants”) and City of

Barberton, City of Barberton Law Department, Lisa O. Miller, and Diana Stevenson (the

“Barberton Defendants”), by and through their respective counsel, and submit the following Status

Report concerning the progress of the underlying criminal case.

       On December 3, 2018, Attorney Russell Buzzelli filed a Motion to Withdraw as counsel

for Plaintiff in her criminal proceedings. A copy of that Motion is attached. On December 7,

2018, the Barberton Municipal Court held a Hearing in the criminal case. The Court granted Mr.

Buzzelli’s Motion to Withdraw. A further Hearing has been set for January 4, 2019 at 10:00 a.m.

Defendants are unaware of the status of Mr. Buzzelli’s representation in the within matter given

the representations made in the criminal proceedings. At this time, Mr. Buzzelli has not sought to

withdraw as counsel in the civil case. Additionally, the Motion to Withdraw Plea and Petition for
       Case: 5:18-cv-01870-SL Doc #: 15 Filed: 12/14/18 2 of 3. PageID #: 120




Probable Cause are still pending before the Municipal Court. At the most recent Hearing, the

Court suggested that Plaintiff file a Motion to Seal her criminal record; however, to date, no such

Motion has been filed.


Respectfully submitted,


s/ Christina M. Nicholas                             s/Tami Z. Hannon
TODD M. RASKIN (0003625)                             PATRICIA A. RUBRIGHT (0009435)
CHRISTINA M. NICHOLAS (0091248)                      TAMI Z. HANNON (0079812)
MAZANEC, RASKIN & RYDER CO., L.P.A.                  MAZANEC, RASKIN & RYDER CO., L.P.A.
100 Franklin’s Row                                   100 Franklin’s Row
34305 Solon Road                                     34305 Solon Road
Cleveland, OH 44139                                  Cleveland, OH 44139
(440) 248-7906                                       (440) 248-7906
(440) 248-8861 – Fax                                 (440) 248-8861 – Fax
Email: traskin@mrrlaw.com                            Email: prubright@mrrlaw.com
         cnicholas@mrrlaw.com                                 thannon@mrrlaw.com

Counsel For Defendants City Of Barberton,            Counsel for Defendants City of Norton, City
Ohio, City Of Barberton Law Department,              of Norton Police Department, Chief of
Lisa O. Miller, And Diana Stevenson                  Police John Dalessandro, Officer Ryan
                                                     Seeker, Officer John Karnuth, Officer Brett
                                                     McShane, Officer Christopher Besse, Officer
                                                     Joshua Pond, Solicitor Justin Markey,
                                                     Assistant Prosecutor Michelle Banbury and
                                                     Assistant Prosecutor Jennifer Roberts




                                                2
         Case: 5:18-cv-01870-SL Doc #: 15 Filed: 12/14/18 3 of 3. PageID #: 121




                                       CERTIFICATE OF SERVICE

         I hereby certify that on December 14, 2018, a copy of the foregoing Status Report to Court

was filed electronically. Notice of this filing will be sent to all registered parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                               s/Tami Z. Hannon
                                               PATRICIA A. RUBRIGHT (0009435)
                                               TAMI Z. HANNON (0079812)

                                               Counsel for Defendants City of Norton, City of
                                               Norton Police Department, Chief of Police John
                                               Dalessandro, Officer Ryan Seeker, Officer John
                                               Karnuth, Officer Brett McShane, Officer
                                               Christopher Besse, Officer Joshua Pond, Solicitor
                                               Justin Markey, Assistant Prosecutor Michelle L.
                                               Banbury, and Assistant Prosecutor Jennifer Roberts

NW E&S-180248/Status Report to Court




                                                  3
